Citation Nr: 0910023	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  06-24 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from November 1942 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  

In connection with this appeal, the Veteran and his son 
testified at a video conference hearing before the 
undersigned Veterans Law Judge in February 2009; a transcript 
of that hearing is associated with the claims file.  


FINDING OF FACT

Resolving all doubt in the favor of the Veteran, his 
bilateral hearing loss is etiologically related to noise 
exposure during active military service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for 
bilateral hearing loss herein constitutes a complete grant of 
the benefits sought on appeal, no further action is required 
to comply with the Veterans Claims Assistance Act of 2000 and 
the implementing regulations.

At his February 2009 Board hearing and in documents of 
record, the Veteran claims that, while working as a gunnery 
instructor during his military service, he was exposed to 
excessive noise on the firing range.  He also contends that 
he flew in B-25 bombers during combat missions as an upper 
turret gunner.  The Veteran states that he did not wear ear 
protection at any time during his military service and was 
not exposed to any post-service acoustic trauma.  
Additionally, he claims that his hearing loss manifested 
slowly within a few years of his discharge and is now severe.  
As such, the Veteran claims that he is entitled to service 
connection for bilateral hearing loss as a result of his in-
service acoustic trauma.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303(a) (2008).  Service connection may also be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including organic diseases of the nervous 
system, to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In an October 4, 1995, opinion, VA's Under Secretary 
for Health determined that it was appropriate to consider 
high frequency sensorineural hearing loss an organic disease 
of the nervous system and therefore a presumptive disability. 

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The United States Court of Appeals for Veterans Claims 
(Court) has held that service connection can be granted for a 
hearing loss where the Veteran can establish a nexus between 
his current hearing loss and a disability or injury he 
suffered while he was in military service.  Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also 
held that VA regulations do not preclude service connection 
for a hearing loss which first met VA's definition of 
disability after service.  Hensley, supra, at 159.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran's service treatment records are negative for 
complaints, treatment, or diagnoses relevant to hearing 
difficulty.  On his February 1946 discharge examination, the 
Veteran had 15/15 hearing in both ears on a whispered voice 
test.  

The Board notes that the Veteran and his representative have 
argued that the Veteran engaged in combat and, as such, is 
entitled to the application of 38 C.F.R. § 1154(b), which 
states that, when a Veteran has engaged in combat with the 
enemy in active service during a period of war, campaign, or 
expedition, VA shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions or hardships of such service notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service.  While the Veteran's record is 
negative for any award or decoration indicative of combat 
and, as such, he is not entitled to the application of 
38 U.S.C.A. § 1154(b), the Board finds that the Veteran has 
competently and credibly testified as to his in-service noise 
exposure.  See 38 C.F.R. § 3.159(a)(2); Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994).  Specifically, his contention 
that he was exposed to excessive noise during his military 
service while serving as a gunnery instructor and an upper 
turret gunner is consistent with his duty titles of gunnery 
instructor and airplane mechanic gunner as noted on his 
Separation Qualification Record.  Therefore, despite the fact 
that the record is void of documentation of complaints or 
treatment for hearing difficulty during service, the Veteran 
is competent to describe the nature and extent of his in-
service noise exposure.  See 38 C.F.R. § 3.159(a)(2); 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno 
v. Brown, 6 Vet. App. 465, 469-70 (1994).

Post-service records, to include VA and private treatment 
records and a VA examination report, demonstrate diagnoses of 
bilateral hearing loss.  Private records from Professional 
Speech and Hearing Specialists include audiograms from 1995, 
1997, 1998, and 2003.  However, such audiograms contain 
uninterpreted results of the Veteran's pure tone threshold 
evaluations. The Board notes that it is precluded from 
interpreting pure tone threshold results in order to 
determine the severity of the Veteran's current hearing loss 
disability.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) 
(holding that neither the Board nor the RO may interpret 
graphical representations of audiometric data).  In a March 
1998 letter, the Veteran's audiologist indicated that the 
Veteran's hearing levels revealed a severe to profound 
impairment for the left ear which was primarily conductive in 
nature and, based on the 1995 results, hearing levels for the 
right ear were in the profound loss range for 500 to 2000 
Hertz.  The audiologist further indicated that the Veteran 
had been using a hearing aid since 1995.

In September 2000, a VA treatment record reflects the 
Veteran's complaints of long standing bilateral hearing loss, 
which he associated with his military service.  Upon 
examination, it was noted that a comprehensive audiogram 
indicated no response for the right ear air conduction 
thresholds with zero percent word recognition.  Left ear 
thresholds suggested a severe to profound mixed hearing loss 
in the presence of very poor word recognition.  In March 2004 
and April 2004, the Veteran was seen for follow up regarding 
his hearing aids.

At the Veteran's July 2004 VA examination, he complained of 
gradual hearing loss bilaterally since he was discharged from 
the service in 1945 and began wearing hearing aids around 
1960.  The examiner noted that the Veteran served as a 
gunnery instructor in which he taught shooting for eight 
hours a day for a year and a half.  He also worked as an 
airline mechanic and did not use ear protection.  The Veteran 
denied occupational or recreational noise exposure since 
leaving the military.  Pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
95
100
110
110+
110+
LEFT
85
100
95
110+
110+

Speech discrimination was noted to be 32 percent in the right 
ear and 60 percent in the left ear.  The examiner diagnosed a 
profound hearing loss in the right ear and a severe to 
profound hearing loss in the left ear.  Therefore, the Board 
finds that the contemporary medical evidence demonstrates a 
current bilateral hearing loss disability as defined by 
38 C.F.R. § 3.385.  

The Board has first considered whether service connection is 
warranted for bilateral hearing loss on a presumptive basis.  
However, the record fails to show that the Veteran manifested 
hearing loss to a degree of 10 percent within the one year 
following his service discharge in February 1946.  As such, 
presumptive service connection is not warranted for bilateral 
hearing loss.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

The Board will now to turn to the issue of whether direct 
service connection is warranted for the Veteran's bilateral 
hearing loss.  In this regard, the July 2004 VA examiner 
indicated that there was a conductive component to the 
Veteran's hearing loss which is not associated with noise 
exposure.  The examiner, however, also stated that the 
Veteran's hearing loss was of a mixed nature, with bone 
conduction responses indicating a sensorineural component of 
the hearing loss, which may be associated with noise 
exposure.  The examiner concluded that it would be 
speculative to allocate a degree of contribution to the 
military noise exposure.  

While the VA examiner could not allocate the specific degree 
to which the Veteran's bilateral hearing loss is attributed 
to his noise exposure during his military service, she did, 
in fact, determine that the sensorineural component of his 
hearing loss may be associated with such noise exposure.  
Moreover, the Board finds the Veteran's testimony that he has 
experienced a decrease in his ability to hear since his 
service discharge to be competent and credible evidence of 
continuity of symptomatology.  See 38 C.F.R. § 3.159(a)(2); 
Washington, supra; Layno, supra.  Therefore, despite the fact 
that the VA examiner's opinion is couched in speculative 
terms, the Board resolves all reasonable doubt in favor of 
the Veteran and concludes that bilateral hearing loss was 
incurred in service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 
3.102, 3.303.
 

ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


